Citation Nr: 9924802	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1969 and performed active duty for training (ADT) between 
May 1981 and May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Winston-Salem 
Regional Office (RO) May 1992 rating decision which denied 
service connection for diabetes mellitus.  The case was 
remanded to the RO for additional development of the evidence 
in August 1995, December 1996, and December 1997.

In his March 1993 substantive appeal, the veteran requested a 
Travel Board hearing.  A Travel Board hearing was scheduled 
for July 12, 1993, and notice thereof was mailed to his 
address of record on June 1, 1993; a hand-written notation on 
a copy of the notification letter to the veteran indicates 
that he failed to appear for same.  In view of the foregoing, 
the case will be processed as though his Travel Board hearing 
request has been withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not evident at the 
time of his active service entrance in August 1967; it had 
its onset more than a year after his service separation in 
May 1969. 

2.  It is shown to have become evident prior to his first 
period of ADT in May 1981.  

3.  The medical evidence of record demonstrates that the 
diabetes mellitus underwent no increase in disability beyond 
the natural progress of the disease during his ADT periods 
between 1981 and 1989.


CONCLUSION OF LAW

The veteran's diabetes mellitus was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record indicates that the veteran's claim of 
service connection for diabetes mellitus is well grounded.  
38 U.S.C.A. § 5107(a).  VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  In this regard, the Board notes that 
the pertinent records have been obtained and associated with 
his claims folder. 

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 101(24), 1110.  Service connection may also be 
allowed on a presumptive basis for certain disabilities, 
including diabetes mellitus, if the disability becomes 
manifest to a compensable degree within 1 year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary flare-ups will not be considered to be 
an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).

In May 1967, F. Turner, M.D., reported that he treated the 
veteran in April 1967 for symptoms including fatigue, 
tachycardia, and perspiration on an empty stomach, suggestive 
of functional hyperinsulin (hypoglycemic) disorder; treatment 
with the "usual" diet reportedly achieved equivocal 
results.  Dr. Turner indicated that the veteran appeared to 
be quite distressed emotionally; therefore, he referred him 
to Dr. Blair.  

By letter in July 1967, W. Blair, M.D., reveals that he saw 
the veteran on several occasions due to situational distress; 
in his opinion, the veteran was within "normal limits" 
psychiatrically.

The veteran's service medical records, medical records during 
ADT, and private medical records during ADT reveal treatment 
associated with various symptoms and illnesses.  On pre-
induction medical examination in May 1967, a history of 
"functional hypoglycemia" was indicated, but no 
abnormalities were found on clinical evaluation.  In December 
1968, he reported a history of hypoglycemia in civilian life, 
noting that he had the same symptoms as before (shortness of 
breath and fatigue).  On service separation medical 
examination in March 1969, a history of hypoglycemia was 
reported, but no pertinent findings were evident on clinical 
evaluation.

On medical examination for the purpose of enlistment into the 
Virginia Army National Guard in April 1981, the veteran 
reported a history of in-patient treatment for type V 
hypoglycemia in 1978, but no pertinent clinical findings were 
noted on examination.  On medical examination in November 
1984, he reported a history of sugar or albumin in urine.  On 
examination in December 1987, diabetes mellitus and 
hyperlipidemia were diagnosed.  On quadrennial medical 
examination in March 1988, a history of borderline type II 
diabetes mellitus was indicated.  

Medical records from the Maryview Hospital (documenting 
treatment by J. Hollis, M.D.) reveal treatment in May 1988 
associated with abdominal pain, consisting of endoscopy and 
endoscopic retrograde cholangiopancreatography.  The 
procedure results revealed a normal appearing pancreatic duct 
and a small appearing ampulla of Vater in the middle of a 
duodenal diverticulum.  During the treatment, a history of 
acute pancreatitis was noted, including two prior 
hospitalizations in 1972 and 1976.  Also noted was that the 
veteran had adult onset diabetes mellitus "felt to be due to 
heredity as his father also had the disease."  The veteran 
reportedly believed that his diabetes may be related to 
pancreatitis.  On examination, past history of pancreatitis 
related to hyperlipoproteinemia and insulin-dependent 
diabetes mellitus were diagnosed.  

Medical records from R. Nayak, M.D., from June 1988 to July 
1991 reveal treatment associated with diabetes mellitus.  In 
April 1989, the veteran was hospitalized due to uncontrolled 
diabetes and severe hyperlipidemia.  During hospitalization, 
it was indicated that he had a several-year history of 
diabetes with a confirmed diagnosis thereof initially 
indicated in December 1987; in 1988 he reportedly was not on 
"any treatment;" he was placed on oral medication but his 
diabetes remained uncontrolled until he was placed on 
insulin.  On examination during hospitalization, type II 
diabetes, history of recurrent pancreatitis, and severe 
hyperlipidemia were diagnosed.  

A July 1991 letter from Dr. Nayak reveals that he treated the 
veteran for diabetes mellitus (secondary to pancreatitis) 
since June 1988; at that time, the disease was reportedly out 
of control as the veteran was on oral medication; he had to 
be placed on insulin.  He was also reported to have 
hyperlipidemia requiring medication.  

Medical records from the Albemarle Hospital from August to 
September 1995 reveal, in pertinent part, that the veteran 
treated his diabetes mellitus with insulin.  

On VA medical examination in April 1996, the veteran 
indicated that he experienced symptoms such as chronic 
fatigue, dizziness, and increased urination since 1966 
(having been treated by Dr. Turner at that time), that he was 
initially informed of having diabetes in 1969, and that he 
used insulin since 1988.  On review of the claims file and 
the pertinent medical history, the examiner indicated that 
the evidence showed many instances of uncontrolled high blood 
sugar but there was no evidence of low sugar at any time.  On 
examination, type II diabetes with cataract was diagnosed.  
In the examiner's opinion, the veteran's hyperlipoproteinemia 
and type II diabetes were related, it was deemed likely that 
his pancreatitis was related to hyperlipoproteinemia, and 
that there was no evidence of history of hypoglycemia (as 
there was no record showing low blood sugars) or 
hyperinsulinism; reportedly, at one time it was fashionable 
to attribute symptoms such as fatigue to low blood sugar but 
only rarely was it demonstrated that such symptoms were in 
fact due to hypoglycemia.  

Medical records from the Chesapeake General Hospital from 
January to February 1978, received by the RO in March 1997 
(and which records were unavailable to the VA physician 
examining the veteran in April 1996, and appear to have been 
unavailable to that physician at the time of his April 1997 
addendum to the April 1996 VA medical examination report, as 
discussed below), reveal inpatient treatment associated with 
abdominal pain, nausea, and vomiting.  History of prior 
hospitalization for type V hyperlipoproteinemia, acute 
pancreatitis, and transitory diabetes was indicated.  On 
hospital discharge, acute pancreatitis, diabetes, and type V 
hyperlipidemia were diagnosed.  

In an April 1997 addendum to the above-discussed April 1996 
VA medical examination report, prepared following another 
review of the claims file, the examiner indicated that, as 
per Dr. Nayak's 1988 medical report, the veteran had a 
documented diagnosis of diabetes mellitus since 1987, but the 
clinical evidence in the claims file did not support such 
diagnosis prior to 1988.  He indicated that the etiology of 
the veteran's diabetes mellitus was unknown but it had a 
hereditary aspect, and that an attempt to arrive at the date 
of its onset would be purely speculative.  

In July 1997, the veteran's claims file was reviewed by a VA 
physician to determine the etiology and time of the onset of 
the veteran's diabetes mellitus, and to determine whether it 
was related to his active service period.  On review of such 
material (which now included the previously unavailable 
private hospitalization records from January to February 
1978), the examiner stated that the veteran had diabetes 
mellitus at least since January 1978 (at which time he also 
had acute pancreatitis and elevated blood sugar) but that he 
was not on any diabetes medication at that time (which 
suggests that he had type II diabetes prior to January 1978).  
He opined that hyperlipidemia can cause acute pancreatitis 
and diabetes can cause hyperlipidemia and pancreatitis; 
pancreatitis can cause diabetes but patients with 
pancreatitis-caused diabetes almost always require ongoing 
insulin treatment; the veteran did not start taking insulin 
until 1988 (and was treated with oral medication until that 
time) and did not, therefore, have pancreatitis-caused 
diabetes; he had type II adult onset of diabetes mellitus, 
initially manifested around 1978, with hyperlipidemia and 
pancreatitis.

VA outpatient treatment records from June 1997 to January 
1998 reveal intermittent treatment associated with diabetes 
mellitus.

In March 1998, the veteran's claims file was again review by 
a VA physician, to provide an opinion regarding a possible 
relationship between the veteran's diabetes mellitus and his 
active service period (including service on ADT).  The 
examiner indicated that there was no evidence which would 
support a diagnosis of diabetes mellitus prior to the 
veteran's private hospitalization from January to February 
1978; at that time, he was not taking any diabetes medication 
which suggested that he had type II diabetes mellitus; he 
opined that there was no evidence showing that the veteran's 
diabetes mellitus disability increased in severity beyond the 
natural progression of the disease during his active service 
periods between 1981 and 1989.  

In July 1998, the veteran's claims file was again reviewed by 
a VA physician, who opined (confirming his previous opinion 
of March 1998) that there was no evidence suggesting that the 
veteran's diabetes mellitus advanced in disability beyond the 
natural progress of the disease during his ADT periods 
between 1981 and 1989.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for diabetes mellitus.  Although Dr. 
Turner indicated in May 1967 that the veteran's symptoms 
including fatigue, tachycardia, and perspiration on an empty 
stomach were suggestive of hypoglycemia, and such symptoms 
were also evident during active service between 1967 and 
1969, the presence of hypoglycemia was not confirmed by 
objective clinical evidence at any time during such 
treatment.  Significantly, the absence of clinical evidence 
supporting the presence of hypoglycemia was pointed out by a 
VA examiner in April 1996 (who also suggested that, when the 
veteran experienced symptoms such as fatigue in the 1960s, it 
was fashionable to attribute such symptoms to low blood sugar 
level without supporting clinical findings).  Overall, the 
clinical evidence of record clearly demonstrates that the 
veteran's diabetes mellitus had its onset more than a year 
after his active service separation in May 1969 and a medical 
diagnosis thereof was not shown until his 1978 private 
hospitalization.

As indicated above, the veteran performed periods of ADT 
between May 1981 and May 1989 and, pursuant to 38 U.S.C.A. 
§ 101(24), service connection may be allowed for a chronic 
disability incurred or aggravated during such service (a 
veteran is presumed to be in sound medical condition at the 
time of service entrance except for defects found on service 
entrance medical examination).  In this case, the presumption 
of soundness at the time of the first ADT period in May 1981 
under 38 C.F.R. § 3.304(b) is clearly and unmistakably 
rebutted.  The evidence shows that diabetes mellitus was 
initially evident in January 1978 (type II diabetes mellitus 
may have been present prior to that time), that the veteran 
received oral medication until 1988, and that he has been on 
insulin thereafter.  Such historical course of manifestations 
of diabetes mellitus, its eventual diagnosis and treatment is 
supported by the entirety of the evidence of record, as 
discussed above and, most importantly, was confirmed by a VA 
physician in July 1997 and again in March 1998, based on a 
thorough review of the entire claims file.  While various 
causes have been proposed as the origin of the veteran's 
diabetes mellitus, including hyperlipidemia, pancreatitis, 
and hereditary factors, and the exact time of its onset is 
unclear, the evidence clearly shows that it had it first 
became manifest prior to his first period of ADT in May 1981.

Most importantly, the veteran's entire claims file and the 
pertinent history documented therein were repeatedly reviewed 
by VA physicians, as discussed above (which re-review and re-
evaluation was necessitated by periodic supplementation of 
the file by additional pertinent evidence); the most recent 
such review was performed in July 1998.  The examiner stated 
(confirming his prior opinion in March 1998), that there was 
no evidence of record that would indicate that the veteran's 
diabetes mellitus was aggravated beyond the natural progress 
of the disease by his ADT service between 1981 and 1989.  

The Board is mindful of the veteran's contentions that his 
diabetes mellitus is causally related to his active service 
(including ADT) or, in the alternative, that it was 
aggravated beyond the natural progress of the disease during 
his ADT.  However, to establish service connection, competent 
medical evidence providing a nexus between the current 
disability and service is required.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  While his contentions concerning 
pre-service, in-service, and post-service manifestations 
cannot be ignored, as he is competent as a layman to describe 
personally observable symptoms such as fatigue and frequent 
urination, see Cartright v. Derwinski, 2 Vet. App. 24 (1991), 
but as a lay person, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, he is not competent to conclude, in clinical terms, 
that his pre-service diabetes mellitus underwent a permanent 
increase in severity during active service, or that his 
current diabetes mellitus is related to symptomatology 
experienced in service. 

Moreover, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that his diabetes 
mellitus is related to any combat service; thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is not the 
case in this instance where the weight of the evidence is to 
the effect that the veteran's diabetes mellitus is unrelated 
to service. 


ORDER

Service connection for diabetes mellitus is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

